DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and evaluation without significantly more. 
The claims recite: 
 A method of generating feedback for a container load process, the method comprising: 
storing, in a memory of a computing device, a set of load stage definitions defining sequential load stages of the container load process, each stage definition including: 
(i) an intermediate performance target, and 
(ii) a stage duration; 
at a processor of the computing device, responsive to arrival of a container at a load bay, receiving a task definition defining a performance target for the load process; 
at the processor, retrieving the load stages in sequence and, for each stage: 
(i) receiving sensor data depicting an interior of the container, from a sensor assembly disposed at the load bay, 
(ii) determining, based on the sensor data, a performance measurement of the container load process, 
(iii) comparing the performance measurement to the intermediate performance target corresponding to the stage, and 
(iv) based on the comparison, generating an alert for transmission to a client computing device.
The bolded limitations recite a process of observation of data and comparison to known information with a generic output step. 
This judicial exception is not integrated into a practical application because the only additional elements are generically recited computing structures amounting to nothing more than instructions to implement the abstract idea using a computer (MPEP 2106.05(f)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are generically recited computing structures amounting to nothing more than instructions to implement the abstract idea using a computer (MPEP 2106.05(f)) in a usual and customary manner to store and compare information.
Dependent claims 2 – 10 provide additional details for implementing the abstract idea, but no further significant additional elements are recited.
Independent claim 11 includes the abstract idea of claim 1, with further insignificant additional elements of “communication device”, and “sensor assembly”. These elements do not integrate the abstract idea into a practical application nor provide significantly more than the abstract idea.
Dependent claims 12 – 20 provide additional details for implementing the abstract idea, but no further significant additional elements are recited.
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burch et al. (US 2016/0239790).

Regarding claim 1, Burch teaches (FIG. 1 – 7B):
A method of generating feedback for a container load process, the method comprising: 
storing, in a memory of a computing device, a set of load stage definitions defining sequential load stages of the container load process, each stage definition including: 
(i) an intermediate performance target (FIG. 7B, [0151] – [0177]), and 
(ii) a stage duration; 
at a processor of the computing device, responsive to arrival of a container at a load bay, receiving a task definition defining a performance target for the load process; 
at the processor, retrieving the load stages in sequence and, for each stage: 
(i) receiving sensor data depicting an interior of the container, from a sensor assembly (120a/b) disposed at the load bay, 
(ii) determining, based on the sensor data, a performance measurement of the container load process, 
(iii) comparing the performance measurement to the intermediate performance target corresponding to the stage, and 
(iv) based on the comparison, generating an alert for transmission to a client computing device ([0043]).
Regarding claim 2, Burch teaches:
The method of claim 1, wherein the stage duration of each stage definition is defined as one of (i) a period of time, or (ii) a portion of a total time corresponding to the load process; and wherein the task definition defines the total time ([0164]).
Regarding claim 3, Burch teaches:
The method of claim 1, wherein generating the alert includes determining that an alert period within the stage has elapsed ([0165]).
Regarding claim 4, Burch teaches:
The method of claim 3, wherein the stage definition defines a sequence of alert periods; and wherein the method further comprises repeating the determining a performance measurement and generating an alert, for each alert period ([0137] – [0139] defined periods of time).
Regarding claim 5, Burch teaches:
The method of claim 1, wherein the client computing device includes at least one of a worker device and a supervisor device; and wherein the method further comprises: responsive to generating the alert, selecting at least one of the worker device and the supervisor device to receive the alert (FIG. 1, [0237]).
Regarding claim 6, Burch teaches:
The method of claim 1, wherein the load stages include an initial stage having an intermediate performance target defining a non-zero fill level of the container ([0131]).
Regarding claim 7, Burch teaches:
The method of claim 1, wherein the load stages include an active load stage having an intermediate performance target defining at least one of a final fill level of the container and a fill rate (FIG. 7B).
Regarding claim 8, Burch teaches:
The method of claim 1, wherein the load stages include a final stage having an intermediate performance target indicating a closed state for a door of the container ([0095]).
Regarding claim 9, Burch teaches:
The method of claim 1, wherein the load stages include a transitional stage having an intermediate performance target indicating an occupied state for the load bay ([0051], [0091] – [0094]).
Regarding claim 10, Burch teaches:
The method of claim 1, wherein the performance measurement includes at least one of a container fill level, an estimated time to completion (ETC), and a container door state (FIG. 7B).

Regarding claims 11 – 20, Burch teaches the device (FIG. 1, 2) to perform the operations of the method as detailed in the corresponding rejections of claims 1 – 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624